FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                  _____________________________

                          No. 1D18-3966
                  _____________________________

STEVEN R. JOHNSON, Former
Husband,

    Appellant,

    v.

DENISE P. JOHNSON, Former
Wife,


    Appellee.
                  _____________________________


On appeal from the Circuit Court for Escambia County.
Linda L. Nobles, Judge.

                        October 30, 2019


B.L. THOMAS, J.

    In this family law case, Appellant (Former Husband) appeals
the trial court’s “Qualified Domestic Relations Order” allowing
Appellee (Former Wife) to receive accrued earnings from
Appellant’s retirement plans when the final judgment did not
address Appellee receiving such earnings.

    In a “Final Judgment of Dissolution of Marriage” entered on
February 18, 1998, nunc pro tunc to January 7, 1997, Appellee was
awarded one-half of Appellant’s deferred compensation plan and
one-half of Appellant’s deferred compensation/social security
replacement plan. The approximate total value of one-half of each
of the plans was $72,906.00.

     On December 14, 2017, approximately twenty years after
entry of the underlying final judgment, Appellee filed a “Motion for
Clarification and Motion for Entry of Qualified Domestic Relations
Order.” The trial court’s ruling on the order denied the motion for
clarification and granted Appellee the specific sums of money set
forth in the final judgment, plus accrued earnings on those sums.
Appellant appeals the trial court’s order granting Appellee the
accrual of the sums entered in the final judgment.

     To determine whether a former spouse is entitled to gains or
losses of a retirement plan, the court must decide who has the
ownership interest in the asset. See Graham v. Graham, 123 So.
3d 625, 628 (Fla. 1st DCA 2013); Rivero v. Rivero, 963 So. 2d 934,
936 (Fla. 3d DCA 2007). When a former spouse is designated an
owner of an asset, they are entitled to any increases (or decreases)
in the asset from the date of the final judgment. McHugh v.
McHugh, 702 So. 2d 639, 643 (Fla. 4th DCA 1997).

     “Half ownership of any asset, real or tangible personal
property, say – for example, a house – plainly means something
other than entitlement to a fixed sum of money.” Graham, 123 So.
3d at 628. However, when a final judgment contains a sum certain
or references the dollar value of a retirement plan, a monetary
interest in the plan is created and the spouse with that interest is
not considered an owner of the asset. See Rivero, 963 So. 2d at 935-
36. Without ownership, a spouse cannot collect appreciation as to
a plan’s value. Id.

    In the present case, the final judgment clearly stated, “[a]t the
Husband’s retirement, the Wife is entitled to receive one-half (1/2)
of each plan’s value as of the date of filing the Petition for
Dissolution of Marriage. One-half of the value of both plans is
$72,906.00, approximately.”

     The language of the final judgment references a specific sum
certain payable to Appellee. This gives Appellee a monetary
interest in the retirement plans, and not ownership of the plans.
Thus, Appellee was not entitled to receive any appreciation in the

                                 2
value of the plans as awarded by the trial court. Additionally,
there was no reservation of the issue in the final judgment.

     By adding the accrued earnings of Appellant’s retirement
plans to the specified sum designated to Appellee in the final
judgment, the trial court amended the final judgment. This can
only be done fifteen days after the judgment is entered. Fla. R. Civ.
P. 1.530(d). Since this amendment did not occur until nearly
twenty years after the entry of the final judgment it was untimely
and improper.

    The trial court erred in awarding Appellee accrued earnings
on the sum of money she was granted in the original final
judgment. Due to this error, the trial court’s “Qualified Domestic
Relations Order” is reversed and remanded for the trial court to
award Appellee only the amount stated in the final judgment.

    REVERSED and REMANDED.

KELSEY and WINOKUR, JJ., concur.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Ross A. Keene of Ross Keene Law, P.A., Pensacola, for Appellant.

R. Gregory Colvin of R. Gregory Colvin, LLC, Orlando, for
Appellee.




                                 3